CRICHTON, J.,
dissents and assigns reasons.
hi respectfully dissent. The respondent concedes a prior disciplinary record. In fact, he received a deferred suspension from this Court less than five years ago for violations of Rules 1.4, 1.16(d), and 8.4(a) of the Rules of Professional Conduct. In re Bell, 13-2491 (La.11/22/13), 129 So.3d 521. The respondent now finds himself before this Court again in disciplinary proceedings, this time for a violation of Rule 1.7(a)(2) of the Rules of Professional Conduct, which prohibits an attorney from representing a client if the representation could be significantly, materially limited by a personal interest of the lawyer. In aggravation, the respondent also admitted that the conduct was intentional, and conceded that actual harm to his client could have resulted from his conduct; The ABA’s Standards for Imposing Lawyer Sanctions call for a period of suspension from the practice of law for intentional misconduct of this nature. Accordingly, I would reject the consent discipline as too lenient.